The opinion of the court, Porter, J. absent, was delivered by
Mathews, J.
This cause is brought before the Supreme Court on a rule nisi obtained against the Parish Court of the parish and city of New-Orleans, to show cause why a mandamus should not issue ordering the inferior tribunal to remove, or suffer the caseto be removed to a court of the United States.
Whether the reasons given by the court below justifying the refusal to permit the removal of the cause, would or would not be considered sufficient in a case legally cognisable by *379this court, we deem it useless to inquire, believing that the judgment of the Parish Court is not such as to authorise an appeal. Being interlocutory and not evidently tending to cause an irreparable injury to the applicants for the manda-A ° J x x mus, no appeal from it could be regularly taken, and none suchhas beeD attempted to be taken.
No appeal can bo mentofth/couft SranoveacaSo united states.th°
TIie jurisdiction of the Supremo S^ordersíotíS jhor"sedC°bySthó Sfjniybiiwd “s!¿p®Uatepow! SrTcan "confer yondUftS1req«i-red to give effica°y to those pow-
Hoffman and Hill, for applicants.
The counsel seems to rely principally on the articles 831 and 858 of the Code of Practice, as giving authority, and consequently requiring the Supreme Court to exercise the jurisdiction which is asked by them in the present instance. The first of these articles is found in that part of the Code which treats of the writ of mandamus, which is defined to be “ an order issued in the name of the state by a tribunal of competent jurisdiction,” &c. This order may be issued at the discretion of the judge, even when the party has other means of relief, &c. (831.) The article 858 relates to the writ of certiorari, which may be granted “ in a case where there was no appeal.”
These writs or orders can be issued only by courts of com-petent jurisdiction. Now, according to the constitution of the state, the Supreme Court (although the name or appellation seems to indicate differently,) is a court of limited jurisdiction; its powers are appellate only. See article 4, section 2, of the Constitution. It is alone in the exercise of these powers that this court can issue the various orders to */*• t -r* mferior tribunals as authorised by the Code of Practice. Being thus limited in its jurisdiction, it is believed that the legislature could not confer on the Supreme Court a general superintending and controling power over the inferior courts, beyond what may be necessary to give efficacy to its jurisdiction, which extends only to appeals. The present application appears to us to be a claim on this court requiring the exercise of original jurisdiction, which cannot be done.
It is, therefore, ordered, that the rule taken in the Parish Court be discharged at the costs of the appellant.